Ratio of Earnings to Fixed Charges Six Months Ended June 30, Year Ended December 31, (Loss) Income Before Taxes $ ) $ ) $ ) $ Total Fixed Charges Less:Preferred Stock Dividends - Earnings, Including Interest on Deposits ) ) ) Less:Interest on Deposits Earnings, Excluding Interest on Deposits $ ) $ ) $ ) $ Fixed Charges: Interest on Deposits $ Interest on Borrowings and Long-term Debt Interest Expense Embedded in Rental Expense on Long-term Leases (1) 44 43 84 85 84 82 84 Preferred Stock Dividends - Total Fixed Charges, Including Interest on Deposits Less Interest on Deposits Total Fixed Charges, Excluding Interest on Deposits $ Ratio of Earnings to Fixed Charges Excluding Interest on Deposits ) ) ) Including Interest on Deposits ) ) ) Deficiency (In Thousands) $ $ $ (1) Represents one-third of total rent expense
